RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2639-18T2

NEW JERSEY DIVISION
OF YOUTH AND FAMILY
SERVICES,1

          Plaintiff,

v.

R.C. and Y.C.,

     Defendants-Respondents.
__________________________

                   Argued telephonically June 2, 2020 –
                   Decided July 7, 2020

                   Before Judges Yannotti and Currier.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FN-15-0158-10.

                   Larry S. Loigman argued the cause for appellant E.C.


1
   The Division is now known as the Division of Child Protection and
Permanency. See L. 2012, c. 16 (eff. June 29, 2012) (amending N.J.S.A. 9:3A-
10(b)).
            R.C., respondent, argued the cause pro se.

PER CURIAM

      E.C. appeals from an order entered by the Family Part on February 8,

2019, which denied his application to enjoin R.C. from disseminating or

disclosing certain records from this case. We affirm.

      We briefly summarize the relevant facts and procedural history, based on

the limited record provided on this appeal.       E.C. was born in 1993 and

defendants are his parents. In March 2010, E.C. fled from his family home. He

apparently claimed that defendants R.C. and Y.C. had abused him. In March

2010, Larry S. Loigman (Loigman), E.C.'s attorney, reported the alleged abuse

to the Division of Youth and Family Services (the Division).

      The Division investigated the report and in April 2010, filed a complaint

against defendants seeking, among other relief, custody, care and supervision of

E.C. The matter was docketed as FN-15-0158-10. The trial court apparently

granted the application.

      Thereafter, the court entered an order dated April 26, 2010, which

continued E.C. in the Division's custody, care and supervision.       The court

appointed a law guardian for E.C. and allowed Loigman to participate in the

matter as a friend of court. The court entered another order dated July 30, 2010,


                                                                         A-2639-18T2
                                       2
which returned legal and physical custody of E.C. to defendants. The order

stated that: the Division had determined that the allegations against defendant s

were unfounded and a fact-finding hearing would not take place; Loigman was

relieved of his responsibility as friend of the court; and the Division shall

arrange for the family to receive therapy. The court dismissed the action ;

however, the order stated that the Division would keep its file open to provide

services to the family for reunification.

      On August 9, 2010, the court entered an order reopening the case. The

order stated that defendants would continue to have legal and physical custody

of the minor child. The court again appointed a law guardian for the child. The

order stated that "[w]homever" had information about E.C.'s "whereabouts"

should immediately disclose that information to the court.

      In November 2010, Loigman filed a complaint in the Family Part on

behalf of E.C. alleging abuse and neglect. The court entered an order dated

December 20, 2010, dismissing the complaint without prejudice because the

complaint did not name any defendants. Loigman also filed an application for

E.C.'s emancipation, which the court dismissed.

      In April 2011, Loigman filed a notice of claim on behalf of E.C. pursuant

to the Tort Claims Act, N.J.S.A. 59:1-1 to 12-3. The notice indicated that E.C.


                                                                         A-2639-18T2
                                        3
intended to pursue claims against the Ocean County Prosecutor's Office, the

New Jersey Department of Human Services, the Office of the Public Defender,

the Family Part judge who handled the abuse and neglect proceeding, and other

unknown state agencies and employees who allegedly harmed E.C.

      On August 1, 2012, the Family Part entered an order dismissing this

action. It appears that E.C. was no longer a minor and he did not wish to have

the Division provide him with any additional services.

      In January 2013, Loigman filed a motion in this action on behalf of E.C.

seeking, among other things, sanctions against R.C. for allegedly disseminating

the Division's confidential records. He sought the return of all such records and

an injunction against further dissemination of the records. The Law Division

judge entered an order dated February 7, 2013, denying the motion.

      The order stated, among other things, that Loigman could use the

Division's records in defense of an ethics complaint that had been filed against

him, subject to a protective order entered in that proceeding. The order also

stated that any party who wanted to use any other Division records or documents

not currently in his or her possession shall make an appropriate application to

the court pursuant to N.J.S.A. 9:6-8.10.




                                                                         A-2639-18T2
                                       4
      In June 2016, R.C. filed a legal malpractice action against Loigman in the

Law Division, which was docketed under OCN-L-1625-15. It appears that

Loigman filed a motion seeking, among other things, transfer of venue or, in the

alternative, the judge's recusal. The court entered an order dated October 15,

2019, denying the motion. Loigman filed a motion for leave to appeal.

      On November 22, 2019, the Law Division judge filed an amplification of

his reasons for the October 15, 2019 order. The judge noted that in his motion,

Loigman had argued that the judge had erroneously permitted R.C. to attach,

refer to, or otherwise disseminate confidential Division reports and Family Part

orders regarding alleged abuse of E.C.

      The judge stated that he had barred the use of electronic filing of all

pleadings and correspondence to ensure confidentiality of the records of the

Family Part proceedings. The judge had also required the appearance by the

Division's counsel before issuing any order concerning the dissemination of

Family Part records. The judge stated that "[t]he vast majority of records

required for the pursuit of [R.C.'s] claim were obtained by the parties prior to

and outside of the current litigation . . . ."

      On January 23, 2019, Loigman filed a motion in this case on E.C.'s behalf

to enforce litigant's rights. He sought an order barring R.C. "from disclosing


                                                                        A-2639-18T2
                                           5
information from [certain Division] and [f]amily [c]ourt files." The Division

did not take a position on the motion. On January 29, 2019, the Family Part

judge entered an order denying E.C.'s motion.

      At Loigman's request, the judge thereafter issued a statement of reasons

and amended order dated February 8, 2019, which again denied the motion. In

the statement of reasons, the judge wrote that E.C. claimed R.C. had allegedly

attached "dozens of pages" of documents from the abuse and neglect case and

the Division's "investigative reports and transcripts" to a filing submitted to the

Law Division in R.C.'s legal malpractice action against Loigman.

      The judge recounted the history of this case and noted that the court had

entered an order dated August 1, 2012, dismissing the action. 2 The judge stated

that, at the time E.C. made this motion, he was twenty-five years old and not

subject to the jurisdiction of the Family Part. The judge also stated that the relief




2
  The judge commented that on March 8, 2015, the Supreme Court reprimanded
Loigman as result of his filing of the second abuse and neglect action and the
tort claims notice. We note that on March 9, 2016, the Supreme Court
reprimanded Loigman for violating the Rules of Professional Conduct by
bringing a frivolous claim and engaging in conduct prejudicial to the
administration of justice. In re Loigman, 224 N.J. 271 (2016). It is not clear
from the record before us whether the reprimand arose from the second abuse
and neglect proceeding or the tort claims notice.
                                                                             A-2639-18T2
                                         6
sought were equitable in nature and not appropriate for disposition by the Family

Part. This appeal followed. 3

      On appeal, E.C. argues that the Family Part judge erred by failing to

ensure the confidentiality of the records pertaining to the abuse and neglect

proceedings. He asserts R.C. has filed certain civil actions and claims and that

in those proceedings, she has regularly attached copies of the Division's and

Family Part records, which purportedly identify E.C. as a victim of child abuse.

      According to E.C., these documents include a page of the Division's

screening summary, a section of a document related to the Division's

investigation, a page or report from the prosecutor's office, a narrative of an

investigation, and certain Family Part orders. He asserts that R.C. is using

"confidential records to advance a personal malicious agenda . . . ." He argues

the Family Part judge erred by failing to promptly enjoin R.C.'s use of these

records.

      The Division's records "regarding the abuse and neglect of a child are

expressly made confidential." New Jersey Div. of Youth & Family Servs. v.

N.S., 412 N.J. Super. 593, 635 (App. Div. 2010) (citing N.J.S.A. 9:6-8.10a(a);



3
  We note that the Division has advised the court it takes no position on the
appeal.
                                                                         A-2639-18T2
                                       7
Division of Youth & Family Servs. v. J.B., 120 N.J. 112, 126-27 (1990)).

N.J.S.A. 9:6-8.10a(a) states that:

            All records of child abuse reports made pursuant to
            section 3 of P.L.1971, c.437, all information obtained
            by the Department of Children and Families in
            investigating such reports . . . and all reports of findings
            forwarded to the child abuse registry pursuant to
            section 4 of P.L.1971, c. 437 shall be kept confidential
            and may be disclosed only under the circumstances
            expressly authorized under subsections b., c., d., e., f.,
            and g. herein. The department shall disclose
            information only as authorized under subsections b., c.,
            d., e., f., and g. of this section that is relevant to the
            purpose for which the information is required,
            provided, however, that nothing may be disclosed
            which would likely endanger the life, safety, or
            physical or emotional well-being of a child or the life
            or safety of any other person or which may compromise
            the integrity of a department investigation or a civil or
            criminal investigation or judicial proceeding.

      The statute provides, however, certain exceptions that allow disclosure of

records deemed confidential to law enforcement and child protection agencies,

physicians, courts, legal counsel, and parents when the parent "is directly

involved." N.J.S.A. 9:6-8.10a(b) to (g). Furthermore, "[a]ny individual, . . . or

other entity which receives . . . the records and reports referred to in subsection

a., shall keep the records and reports, or parts thereof, confidential and shall not

disclose the records and reports . . . except as authorized by law." N.J.S.A. 9:6-

8.10a(b).

                                                                            A-2639-18T2
                                         8
      Our court rules also provide for confidentiality of certain court records.

Rule 1:38-3(a) states that "[r]ecords required to be kept confidential by statute,

rule, or prior case law" are to be excluded from public access "unless otherwise

ordered by a court upon a finding of good cause.            The records remain

confidential even when attached to a non-confidential document." R. 1:38-3(a).

Moreover, the public is not permitted access to court records relating to child

abuse victims. See R. 1:38-3(c)(9), (c)(12), (d)(10), (d)(11), (d)(17).

      Notwithstanding E.C.'s arguments to the contrary, we are convinced the

Family Part judge did not err by denying E.C.'s motion to enjoin R.C. from the

alleged unauthorized use of records related to the abuse and neglect proceedings.

As we have explained, E.C. claims R.C. improperly attached the records to

documents she filed in the legal malpractice case against Loigman. The claims

asserted in that action are apparently based in part on Loigman's representation

of E.C. in the abuse and neglect proceedings.

      E.C. has not provided this court with copies of the documents that R.C.

allegedly filed in the Law Division, nor has he provided this court with copies

of any orders that the Law Division judge entered in the legal malpractice action

pertaining to the use and dissemination of the records at issue. He has not




                                                                          A-2639-18T2
                                        9
established that R.C. violated any court order by attaching the records to

documents filed in the legal malpractice case.

      Moreover, in the legal malpractice action, the Law Division judge stated

he had taken appropriate steps to preserve the confidentiality of the Division's

records and the records of the Family Part proceedings. The judge said he had

managed the records of the Family Part in consultation with the Division and

the presiding judge of the Family Part.

      Moreover, the Family Part dismissed this action in August 2012. When

E.C. made his motion to enjoin R.C. from disseminating the records, he was

twenty-five years old and no longer subject to the jurisdiction of the Family Part.

Although the Family Part would have jurisdiction to reopen a closed case and

enjoin the unauthorized disclosure of the court's and the Division's confidential

records, the judge did not err by refusing to do so.

      Here, the alleged improper disclosures were made in the pending legal

malpractice action against Loigman. The limited record before us shows the

Law Division judge in that action has addressed the use of the records at issue

and has taken steps to ensure their confidentiality. Any claim that R.C. is not

abiding by the orders entered in the legal malpractice action, or is otherwise

improperly disclosing and disseminating records deemed confidential under


                                                                           A-2639-18T2
                                       10
N.J.S.A. 9:6-8.10a(a) and the court rules, should be raised in the Law Division

action, not in this closed Family Part case.

      We have considered the other contentions raised on appeal and conclude

they lack sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-2639-18T2
                                       11